SUPREME COURT OF GEORGIA
            Case No. S20G1409


                                                        June 1, 2021


     The Honorable Supreme Court met pursuant to adjournment.

The following order was passed:

          DONALD LEON ADAMS, JR. v. THE STATE.

      After careful consideration of the full record and the briefs of
the parties and of the amici curiae, the Court has determined that
the writ of certiorari issued in Case No. S20C1409 was
improvidently granted. Accordingly, the writ is vacated, and the
petition for certiorari in Case No. S20C1409 is denied.

     All the Justices concur.




                          SUPREME COURT OF THE STATE OF GEORGIA
                                     Clerk’s Office, Atlanta

                              I certify that the above is a true extract from the
                       minutes of the Supreme Court of Georgia.
                              Witness my signature and the seal of said court hereto
                       affixed the day and year last above written.



                                                                     , Clerk